DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 19 recite a desired result of the lens treating method of Claim 1, specifically:  inhibiting light glare and light reflections from the substrate for an animal having tetra-chromatic vision or di-chromatic vision over incident angles ranging from 0 to 60 degrees, 
However, it has been held that without reciting the particular structure, materials, or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  MPEP § 2173.05(g), citing Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353 (Fed. Cir. 2010) (en banc).  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description because the specification necessarily discloses, at most, only those means known to the inventor.  MPEP § 2173.05(g), citing In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983) and Ariad at 1340.
In the present case, Applicant has failed to recite the particular structure, materials, or steps that achieve the supposed result of inhibiting light glare and light reflections from the substrate:  (1) for an animal having tetra-chromatic vision or di-chromatic vision over incident angles ranging from 0 to 60 degrees, and (2) for a detection device operable to view in the ultra violet light range.  The only steps and structure recited for Claims 4 and 19 are that which has already been recited in Claim 1.  However, the steps and structure of Claim 1 were well-known in the art before the effective filing date of the present invention.  See, for example, Wu et al., US 2020/0283335 and Yan et al., US 2012/0019915 which disclose the steps and structure of Claim 1, as explained in the prior art rejections of Claim 1 below.
Thus, the recited steps and structure were already well-known as the foundation for treating a lens as evidenced by Wu and Yan.  Claims 4 and 19 attempt to claim a specific goal or desired result.  However, Claims 4 and 19 fail to recite any structure, materials, or steps which achieve such result, i.e., Claims 4 and 19 fail to recite any structure, materials, or steps which represent Applicant’s contribution to the art, e.g., thicknesses of layers, types of materials, refractive indices of materials, processing steps, etc.  As such, Claims 4 and 19 
Consequently, Claims 4 and 19 are not supported by Applicant’s written description, because Applicant has not described all possible means or methods of achieving the desired results, and thus the disclosure is not commensurate with the scope of the claims.
Therefore, Claims 4 and 19 are rejected based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claims 4 and 19 recite a desired result of the lens treating method of Claim 1, specifically:  inhibiting light glare and light reflections from the substrate for an animal having tetra-chromatic vision or di-chromatic vision over incident angles ranging from 0 to 60 degrees, and inhibiting light glare and light reflections from the substrate for a detection device operable to view in the ultra violet light range.
However, it has been held that when claims merely recite a description of a problem to be solved, or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.  MPEP § 2173.05(g), citing Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).  A vice of functional claiming occurs when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty.  MPEP § 2173.05(g), citing General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938).
In the present case, Applicant has merely recited a desired result which is supposedly achieved by the invention, i.e., inhibiting light glare and light reflections from the substrate:  (1) for an animal having tetra-chromatic vision or di-chromatic vision over incident angles ranging from 0 to 60 degrees, and (2) for a detection device operable to view in the ultra violet light range.  Claims 4 and 19 recite specifically desirable goals, but fail to recite the particular structure, materials, or steps that achieve this supposed result.  The only steps and structure recited by Claims 4 and 19 are that which has already been recited in Claim 1.  However, such steps and structure were already well-known in the prior art as the foundation for treating a lens as evidenced by Wu et al., US 2020/0283335 and Yan et al., US 2012/0019915.
Therefore, the boundaries of the claim scope are unclear, because Claim 4 and 19’s recited goals are an exemplary use of conveniently functional language at the exact point of novelty, i.e., reciting a function [inhibition of light glare and light reflections for animals and UV devices] without any structure, materials, or steps which represent Applicant’s contribution to 
Consequently, Claims 4 and 19 are rejected based upon 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For examination regarding 35 USC 102 or 35 USC 103, in the absence of evidence to the contrary, any prior art which discloses the claimed steps and structure of Claims 4 and 19 will be presumed to possess the same functional attributes as recited in Claims 4 and 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 12, 14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al., US 2020/0283335.
Regarding Claim 1, Wu discloses:  A method for treating a lens to reduce light reflections for animals and devices that view through the ultra violet light spectrum, the method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features, and further notes that the claimed steps of method claim may be anticipated by the prior art even if performed in a different order than listed, unless an order of steps is explicitly or implicitly required by the claims [see MPEP § 2111.01, Section II and MPEP § 2111.03, Section I]):
providing a substrate, the substrate being defined by a front surface, a rear surface, and a circumferential edge (cover glass is provided at step 302; paragraph [0022] and FIGS. 1-6 of Wu, but see especially FIG. 3 of Wu);
cleaning the surfaces of the substrate (cover glass is cleaned at step 304; FIG. 3 of Wu);
etching the surfaces of the substrate (etching cover glass at step 310; FIG. 3 of Wu);
applying a primer solution to the surfaces of the substrate (coating an anti-fingerprint layer at step 320; FIG. 3 of Wu); and
applying an anti-reflective coating to at least one surface of the substrate, the anti-reflective coating including at least one of the following:  an adhesion layer, a low index material, a high index material, and a superhydrophobic layer (applying an anti-glare coating at step 316; FIG. 3 of Wu).

Regarding Claim 4, as best understood, Wu discloses:  further comprising inhibiting the light glare and the light reflections from the substrate for an animal having tetra-chromatic vision or di-chromatic vision, the inhibition of the light glare and the light reflections being at an incident angle from 0.degree. to 60.degree. from the point of view of the animal (applying an anti-glare coating at step 316; FIG. 3 of Wu; in the absence of any further claimed requirements of structure, materials, or process steps, the Examiner presumes that the anti-glare layer of Wu also exhibits the claimed functionality, including inhibiting glare/reflection for di-chromatic/tetra-chromatic animals at various angles; see also rejection of Claim 4 above based on 35 USC 112(a) and 35 USC 112(b)).

Regarding Claim 12, Wu discloses:  further comprising etching, with an ultrasonic etching device, the surfaces of the substrate (ultrasonic cleaning/washing at step 312; FIG. 3 of Wu).

Regarding Claim 14, Wu discloses:  further comprising plasma etching the surfaces of the substrate (plasma cleaning at step 314; FIG. 3 of Wu).

Regarding Claim 16, Wu discloses:  further comprising integrating the substrate into a device (glass substrate/cover glass may be part of a display device; Abstract and paragraph [0001] of Wu).

Regarding Claim 17, Wu discloses:  wherein the lens includes at least one of the following:  a trivex lens, a polycarbonate lens, a UV treated Cr-39 lens, and a UV treated glass lens (glass substrate / cover glass, which may be exposed to UV rays; paragraphs [0012], [0022], [0026], [0032] and FIGS. 2-4, 6 of Wu).

Regarding Claim 19, as best understood, Wu discloses:  further comprising inhibiting light glare and light reflections from the substrate for a detection device operable to view in the ultra violet light range (applying an anti-glare coating at step 316; in the absence of any further claimed requirements of structure, materials, or process steps, the Examiner presumes that the anti-glare layer of Wu also exhibits the claimed functionality, including inhibiting glare/reflection for detection devices operable to view in the ultra violet light range; see also rejection of Claim 19 above based on 35 USC 112(a) and 35 USC 112(b)).

Claims 1, 6, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yan et al., US 2012/0019915 (cited in the IDS of 7/13/2020).
Regarding Claim 1, Yan discloses:  A method for treating a lens to reduce light reflections for animals and devices that view through the ultra violet light spectrum, the method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features, and further notes that the claimed steps of method claim may be anticipated by the prior art even if performed in a different order than listed, unless an order of steps is explicitly or implicitly required by the claims [see MPEP § 2111.01, Section II and MPEP § 2111.03, Section I]):
providing a substrate, the substrate being defined by a front surface, a rear surface, and a circumferential edge (article 100 has a substrate 110 which may be a circular disc that may have a spherical, parabolic, or other type of curvature, such as a lens; paragraphs [0033]-[0035] and FIGS. 1, 2, 5 of Yan);
cleaning the surfaces of the substrate (surface of the substrate, may be cleaned to remove airborne dust particles, dirt, residue of the manufacturing process, or any other foreign material on the surface by various standard techniques; paragraph [0038] of Yan);
etching the surfaces of the substrate 
applying a primer solution to the surfaces of the substrate (optional pre-coating with primer such as layer 120; paragraphs [0036]-[0039] and FIGS. 1, 2, 5 of Yan); and
applying an anti-reflective coating to at least one surface of the substrate, the anti-reflective coating including at least one of the following:  an adhesion layer, a low index material, a high index material, and a superhydrophobic layer (anti-reflection coating 130 may be provided, which may include a high-index coating layer 140, optional layer 150 consisting of one low refractive index coating layer and one high refractive index coating layer, epoxide silica coating layer 160, and silica coating layer 170, as well as hydrophobic layer 180 deposited thereon).

Regarding Claim 6, Yan discloses:  wherein the application of the anti-reflective coating further comprises applying the anti-reflective coating through vacuum coating (low or high refractive index layers of the layers 140, 150 may be deposited by any of various known techniques including vacuum deposition; paragraphs [0042], [0048], [0049], [0081] of Yan).

Regarding Claim 8, Yan discloses:  wherein the low index material comprises SiO.sub.2 (low refractive index layer may comprise SiO.sub.2; paragraph [0050] of Yan).

Regarding Claim 9, Yan discloses:  wherein the high index material comprises ZrO.sub.2 (high refractive index layer may comprise ZrO.sub.2; paragraphs [0042], [0048] of Yan).

Regarding Claim 10, Yan discloses:  further comprising dipping the substrate into a primer solution, if the substrate is not hard-coated (dip coating or spin coating may be 

Regarding Claim 11, Yan discloses:  further comprising spinning the primer solution onto the substrate, if the substrate is not hard-coated (dip coating or spin coating may be especially suitable for layers 140, 150, wherein layer 120 may be optional; paragraphs [0042], [0053], and FIG. 1 of Yan).

Regarding Claim 13, Yan discloses:  further comprising curing the substrate in an oven, if the substrate is not hard-coated (article may be cured in an oven, wherein layer 120 may be optional; paragraph [0081] and FIG. 1 of Yan).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Buazza et al., US 2003/0094714 (cited in the IDS of 7/13/2020).
Regarding Claims 3 and 5, Wu does not appear to disclose:  further comprising integrating an invisible dye into the substrate, the dye absorbing at least 97 percent [a substantial amount] of ultra violet light in the ultra violet light range.
Buazza is related to Wu with respect to coating treatments of substrate.
Buazza teaches:  further comprising integrating an invisible dye into the substrate, the dye absorbing at least 97 percent [a substantial amount] of ultra violet light in the ultra violet light range (ultraviolet/visible light absorbing compounds wherein a transmittance of zero is shown for the ultraviolet range; paragraphs [0028], [0071], [0220], [0222] and FIG. 31 of Buazza).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the dye of Buazza for the glass substrate / cover glass of of Wu because such dye offers better protection against ultraviolet rays (known to have harmful effects after prolonged exposure), as taught in paragraph [0028] of Buazza.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Saylor et al., US 2015/0131047 (cited in the IDS of 7/13/2020).
Regarding Claim 7, Yan discloses that sputtering is a suitable deposition technique for the low or high refractive index layers of the layers 140, 150 (paragraphs [0042], [0048], [0049] of Yan).
Yan does not appear to explicitly disclose:  wherein the vacuum coating comprises an electron beam gun evaporation technique or a magnetron sputtering technique.
Saylor is related to Yan with respect to surface treatment of lens articles.
Saylor teaches:  wherein the vacuum coating comprises an electron beam gun evaporation technique or a magnetron sputtering technique (deposition using magnetron sputtering; paragraph [0130] and FIGS. 1A, 11 of Saylor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the magnetron sputtering of Saylor for the sputtering of Yan because such technique is one of many which are suitable to the layer-by-layer formation process of Yan, as evidenced by paragraph [0130] of Saylor.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Masso et al., US 4,632,527 (cited in the IDS of 7/13/2020).
Regarding Claim 15, Yan discloses:  further comprising flipping the substrate to coat both surfaces in substantially the same manner.
Masso is related to Yan with respect to surface treatment of lens articles.
Masso teaches:  further comprising flipping the substrate to coat both surfaces in substantially the same manner 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the flipping of Masso for the method of Yan because such method would ensure the protection and anti-reflection effect for both sides of the lens, as evidenced by column 5, line 55 – column 6, line 7 of Masso.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Avetisian et al., US 2016/0003982 (cited in the IDS of 7/13/2020) in view of Buazza et al., US 2003/0094714 (cited in the IDS of 7/13/2020).
Regarding Claim 20, Avetisian discloses:  An anti-reflective lens for reducing light reflections for animals and devices that view through the ultra violet light spectrum, the anti-reflective substrate comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features, and further notes that the claimed steps of method claim may be anticipated by the prior art even if performed in a different order than listed, unless an order of steps is explicitly or implicitly required by the claims [see MPEP § 2111.01, Section II and MPEP § 2111.03, Section I]):
a substrate defined by a front surface, a rear surface, and a circumferential edge (coated eyeglass lenses such as ophthalmic lenses 10; paragraphs [0041], [0046], [0080] and FIG. 1 of Avetisian);
an anti-reflective coating applied in multiple coats to the surfaces of the substrate, the anti-reflective coating including at least one of the following: an adhesion layer, a low index material comprising SiO.sub.2, a high index material comprising ZrO.sub.2, and a superhydrophobic layer 
whereby the anti-reflective coating configures the surfaces of the substrate to minimize reflection of light in the ultraviolet light range between about 300 to 400 nanometers (reducing reflectance in the UV range [UVA and UVB bands]; paragraphs [0041], [0057]-[0062]  and FIGS. 2-7 of Avetisian).

Avetisian does not appear to explicitly disclose:  an invisible dye integrated into the substrate, the dye absorbing at least 97 percent of ultra violet light in the ultra violet light range, whereby the anti-reflective coating configures the surfaces of the substrate to have an internal absorption of at least 97 percent of the ultra violet light range between about 300 to 400 nanometers.
Buazza is related to Avetisian with respect to coating treatments of substrate.
Buazza teaches:  an invisible dye integrated into the substrate, the dye absorbing at least 97 percent of ultra violet light in the ultra violet light range, whereby the anti-reflective coating configures the surfaces of the substrate to have an internal absorption of at least 97 percent of the ultra violet light range between about 300 to 400 nanometers (ultraviolet/visible light absorbing compounds wherein a transmittance of zero is shown for the ultraviolet range between about 300 to 400 nm; paragraphs [0028], [0071], [0220], [0222] and FIG. 31 of Buazza).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the dye of Buazza for the lenses of Avetisian because such dye offers better protection against ultraviolet rays (known to have harmful effects after prolonged exposure), as taught in paragraph [0028] of Buazza (compare with paragraphs [0041], [0044], [0057]-[0062]  and FIGS. 2-7 of Avetisian).

Allowable Subject Matter
Claim 18 is allowed.  Claim 2 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 2, although the prior art discloses various methods for treating a lens, which may reduce light reflections for animals and devices that view through the ultra violet light spectrum, including: 


    PNG
    media_image1.png
    256
    542
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest the above steps further comprising:


    PNG
    media_image2.png
    167
    545
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    141
    379
    media_image3.png
    Greyscale


With respect to Claim 18, although the prior art discloses various methods for treating a lens, which may reduce light reflections for animals and devices that view through the ultra violet light spectrum, including: 


    PNG
    media_image4.png
    345
    573
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    73
    545
    media_image5.png
    Greyscale


The prior art fails to disclose or suggest the above steps further comprising:


    PNG
    media_image6.png
    246
    573
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    66
    333
    media_image7.png
    Greyscale


Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872